 

Exhibit 10.71

 

Insurance Agency Contract

 

Party A: AVIVA-COFCO life insurance Co. ltd

 

Party B: Law Anhou Insurance Agency Co., Ltd.

 

According to the "People's Republic of China Insurance Law", "insurance agency
regulatory requirements" and other relevant laws and regulations, the Party B
commissioned within their authority to handle the insurance business matters,
both parties through equal and friendly consultations, agree as follows:

 

Article 1 Term

 

1、This contract is valid from January 1st, 2015 until year ended December 31,
2017.

 

2、If Party A or Party B fails to sent notice before the expiration of the
effective period of this contract within 60 days of each other in writing not to
renew the contract, the contract is automatically renewed after the expiration
of one year, to renew the contract period ended on December 31, 2018.

 

3、Renew the contract expires in the preceding 60 days before the contract
period, the parties can negotiate a contract to determine whether adjourned; if
both sides agree to renew should be entered into separate "insurance agency
business cooperation contract," or other written supplementary agreement,
otherwise that contract expires at the termination of the contract.

 

4、Both parties may terminate this contract prior and have other special
agreement.

 

Article 2 Cooperation

 

Party A engages Party as a sales agents of insurance products, namely within the
authorization scope, in accordance with relevant laws and regulations of the
state insurance regulators, the introduction and sale of insurance products
issued by Party A; Party A shall pay operation fees to Party B. Both parties
should be sincere cooperation, honesty, equality and mutual benefit, and
strictly comply with the provisions of this contract.

 

Article 3、Geographical Scope of Authorization of Agency

 

Party A engages Party B as the insurance agents, the geographical scope of
insurance products for Party B is Henan Province.

 

Party B in the authorized geographical scope of insurance provided by Party A
shall, in accordance with the relevant provisions of national laws, regulations
and insurance regulators, insurance business to handle the following:

 

1) publicity, promotion party designated insurance products, life insurance
business to attract and guide the insured for the relevant insurance procedures
(including the interpretation of insurance products and contents insurance
policy, insurance explanation precautions fill the book, the correct guidance of
the insured, the insured fill in the Proposal Form and related documents);

 



 

 

 

2) establish a special account, the collection of the preceding business
insurance, and insurance on the date of receipt of the two days of transfer to
the account designated by Party A;

 

3) the collection of insurance policyholders, contract changes, termination
application, claims application, loan applications and other relevant documents,
and within the stipulated time promptly forwarded to Party A;

 

4) collection of insurance benefits beneficiaries and other relevant application
documents, and within the stipulated time promptly forwarded to Party A

 

5) According to the requirements of the Party A, on behalf of not more than 500
yuan (inclusive) of the micro-insurance and surrender payments and other related
payments transferred to the policyholder, the insured or the beneficiary;

 

6) According to the requirements of the Party A, on behalf of the insurance
contract and the notice or other document within a specified period Party
promptly forwarded to customers. Depending on the business development of the
Party A, with written notice to change or supplement the purview of the
preceding paragraph agent.

 

Party B acts beyond the scope of authorization, the Party B shall be liable,
regardless of the party, resulting in losses to the Party A, the Party A should
be compensated.

 

Article 4 The Scope of insurance

 

1, the insurance scope of bilateral cooperation in Annex "in the British life
insurance agent (agency) fee payment method."

 

2, In the effective period of the contract, both parties can change the scope of
cooperation through negotiation of insurance, the only such changes need to
supplement the written agreement signed by both parties, except as otherwise
agreed by the contract.

 

Article 5 Independent Contractor

 

Both parties signed a cooperation and performance of this contract, does not
mean that both parties constitutes an employment relationship or a legal
partnership relationship or de facto.

 



- 2 -

 

 

Article 6 Commission Payment and Refund

 

1, in the effective period the contract, the real effective insurance contract
with the insured party and signed by the Party B in accordance with the sales
agent sales agent and Party B under the premiums already paid, under this
contract and Accessories "British Life remuneration calculated insurance agent
(agency) fee payment approach "agreed to pay fees to the Party B.

 

2. If the preceding paragraph of the commission "effective insurance contract"
for at least one year during the insurance policies of the new contract, Party A
to Party B to pay agreed upon in the preceding paragraph need to meet the
following conditions:

 

1) policy has been successful visit and

2) The policy is the customer's signature pieces, and

3) to reach the other requirements of this contract relating to fees paid.

 

These "successful visit" means a party designated by specialized departments and
personnel designated by Party A linked to the insured by telephone or letter and
completed a return visit. Above the "customer's signature piece" means a Party B
to attract, insurance documents (including, but not limited to, insurance book,
insurance tips, product brochures, a statement of investment-oriented insurance
products) for the insured and the insured himself autographed and receipt policy
autographed policyholders insurance contract.

 

Party A has the right to modify, "In the Life Insurance Agents (agency) fees
paid approach" remuneration calculation method based on the actual situation of
business development, provided that such modification must prior written notice
to Party B; Party A issued a written notice should be clearly modifications "in
the British life insurance agent (agency) fee payment methods," the effective
time. In the modification of the "Sino-British life insurance agent (agency) fee
payment method" has been signed before the commencement of a valid insurance
contract, receives insurance policy and obtain receipt handwritten signature of
the insured business, the original "In the Life Insurance Agents require the
person (organization) fee payment methods, "the meter to pay commission.

 

Party A, prior to the 25th of each month (in case of extended holidays to the
next business day), to provide a calendar month to party B based on successfully
represented the actual underwriting and successful visit done by Party B, a
signature piece for the client himself, and hesitant after the expiry of the
warranty period is still valid details, and the details of the insurance premium
for the base commission rate according to "in the Life Insurance agents (agency)
fee payment approach" to deal with the calculation of the fee. For returning
unsuccessful party or client's signature piece of the insurance contract, if the
insurance contract to complete the visit and become a customer's signature piece
of time in the 18th month (including the first day of the 18th, in case of
holidays in advance), the policy Party will accompany the month covered by fees
charged to cope with issuing Party. However, if the policy is to complete the
visit and become a customer's signature pieces after 18 hours in a month, the
policy implications of the policy owner the right fee and complete a return
visit next month to become the customer's signature pieces, with the next month
to deal with the formalities Party fees paid together

 



- 3 -

 

 

This contract means the insured alleged hesitation period from the date of
receipt of insurance contracts during the 10 days (subject to receipt
documented), and during this period the insured may terminate the insurance
contract according to the provisions of the insurance contract, the Party A will
be under the insurance contract all insured paid premiums refunded without
interest.

 

Party A, prior to the 25th of each month, shall (in case of extended holidays to
the next business day) make the payment of the agreed fee in the preceding
paragraph to Party B.

 

Party B shall deliver the invoice after receiving the fee from the date within
two business days of the payment. If Party B does not deliver, within this
period, the invoice, the payment for next month shall paid on the condition that
Party A has provided the invoices to Party A.

 

Party A shall pay the fee to the following account designated by Party B:
Bank:
Bank account:
Account Name:

 

Party B shall pay to the money the Party A the following account:
Bank: Branch of ICBC Beijing Chaoyang Gate
Bank account: 0200216919000002621
Account Name: China Life Insurance Company Limited

 

Any insurance contracts agented by Party B, such as after the commencement of
the contract, is held invalid, or is canceled or revoked, or discharged due to
customer breach of this obligation is to exercise the right to rescind the Party
under the Insurance Act and other factors led to the Party the insured shall be
fully refunded premiums, commissions and other compensation of all Party B
within ten days after receipt of notice of Party A, should be under the
protection of individual charged, full refund to the Party A, even after the
termination of this contract likewise. Party B is not entitled to receive the
initial brokerage for newly entered insurance contract when the former insurance
contract of the insured is defaulted or surrendered 6 months before the new
insurance contract is entered. Party B shall return the brokerage to Party A
when the former insurance contract of the insured is defaulted or surrendered 6
months after the new insurance contract is entered.

 

The contract term insurance contract is canceled, including the insured hesitate
to terminate the contract period, and after the end of the contract period to
lift hesitation.
The termination of the contract of insurance contract term refers to the insured
at the end of the grace period has yet to pay the renewal premium, resulting in
termination of the contract of insurance cases.

 



- 4 -

 

 

In the event that, in the conduct of insurance agency business in the process of
illegal, illegal, in violation of the contract or other damages the insured, the
behavior of the insured, the beneficiary or the interests of the Party, the
Party A has the right to claw back the appropriate commission paid to Party B,
etc. remuneration. Party B’s behavior caused loss to Party A, Party B shall
compensate all losses suffered by the Party A.

 

Party A, at the time of the monthly settlement fee, could ask payable directly
deducted from the income of this contract, including Article VI, paragraphs 8
and 9 of the agreement, including a refund of the entry fee should be, or to
request a refund from Party B the payment of the appropriate fee. For Party B
shall refund owed in addition to the entry fee should be returned or outside,
including but not limited to Party B under this contract shall pay liquidated
damages and damages, such as money, from the collection deducting fees or other
benefits agency. Any overdue return commissions or overdue unpaid damages, for
each overdue day, five thousandths of calculating the amount owed shall be
liquidated.

 

Article 7 Obligations of Party A

 

1, in the effective period of the contract, Party A shall pay to the agency
commission in accordance with this contract to Party B.

 

2, Depending on the actual situation, the Party A shall provide to the Party B
to carry out the necessary business related materials.

 

3, If Party A decided to stop selling some products within the scope of
cooperation in this contract or contract modification within the scope of this
cooperation some insurance products Party A shall promptly notify Party B in
writing, the notice shall be effective when delivered to Party B, without the
consent by the Party B.

 

4, If the Party A decided to modify or change product sales regulations, shall
immediately notify the Party B; to change or modify the provisions of the Party
B causing the hard blocks of rows, the parties shall negotiate in good faith to
resolve this, the negotiation fails, the parties may terminate the contract.

 

5, Party A should be based on the relevant laws, regulations and insurance
regulatory agencies, training and management for the Party B and depending on
the actual situation of counseling training to assist employees in their
insurance agents and other staff of Party B.

 



- 5 -

 

 

Article 8 Obligations of Party B

 

1, Party B has committed to fulfill the qualifications and capabilities of this
contract, including but not limited to, obtaining appropriate insurance agent
qualification, a legitimate and effective "insurance agent license", "business
license" and so on. When Party B in the conduct of insurance agency business
process or the performance of this contract shall be in accordance with the
principles of good faith and strictly abide by relevant laws and relevant
regulations, insurance regulators, and the provisions of this contract, the
insurance agent to fulfill obligations and responsibilities, not illegal,
illegal, in violation of the contract or the insured prejudicial behavior
insured, the beneficiary or the party interests, otherwise Party B shall bear
all legal responsibilities of its behavior, causing losses to customers, Party B
shall be liable for the customer; causing losses to the Party, Party B shall be
liable for damages.

 

2, Party B must conduct business within the authorized scope by the Party A.
Party B has no agency, beyond the scope or any conduct after termination of
agency. Any losses caused to Party A by the Party B’s behavior, Party B shall be
liable for damages.

 

3, Party B has no right to issue on behalf of any insurance policy or contract
of insurance or repair hair in any way to make a commitment underwritten agree
not to engage in any insurance claims on behalf of Party A work, right to
represent the Party A to the insured, the insured or the beneficiary entered
into any agreement or make any form of payment of the debts commitment.

 

4, Party B sells insurance products offered strictly in accordance with relevant
laws and regulations, regulatory requirements and the terms of the insurance
contract, the premium rate tables, insurance documents or insurance requirements
provided by Party A. Party B shall not make any changes, modifications, or
misinterpreted, shall not be granted shares, options or interests of the
insured, the insured or the beneficiary of the insurance contract make any
commitment beyond. Any violation of Party B, Party B shall take the
responsibility.

 

5,Party B should strictly abide by the relevant provisions of the relevant laws,
regulations, insurance regulators, and the provisions of this contract to carry
out the insurance agency business for insurance documents (including, but not
limited to, insurance notes, inform the relevant matters, the statement
authorization books, etc.), insurance policy, policy endorsement, endorsement or
other supplemental insurance regulators require agreement or matters described
by Party A. Party B shall truly questioning the customer, inform or explain;
exemptions for insurance contract liability insurer, insurance liability
provisions, surrender and other charges deducted from the cash value, such as
the terms of hesitation, Party B shall clearly prompted customers and clearly
stated, and prompts customers to read the relevant exclusion clauses carefully
when receive insurance, insurance or other insurance certificate to fulfill the
obligation of the insurer; the matters required to make a statement or tell the
customer, the Party B shall procure that its factual description, if the
customer has added Party B shall promptly convey to Party A;

 



- 6 -

 

 

Party B shall witness Customer signatures on insurance application documents,
power of attorney, insurance policies and other documents receipt. Party B sales
dividends, investment and even when other new universal life insurance products,
should take the initiative to read tips policyholder dividends insurance,
universal insurance and investment-linked insurance product descriptions,
witness the policyholder on the product description autographs and special tips
dividends insurance dividend uncertainty, universal insurance settlement rate
expense deduction situation and uncertainty of investment-linked products and
investment income situation expense deduction may be negative risks and other
content, and transcribed testimony insured when completing the proposal form
below after signature statement: "I have read the terms of insurance, product
brochures and insurance tips book, understand the features and benefits of this
product policy uncertainty."

 

6, All information relating to insurance contracts should be engaged in
insurance agency business in the process learned truthfully inform Party A.

 

7, In accordance with the requirements, any collection (turn) the insurance or
insurance, surrender payment or other payment shall be delivered to Party A ,
respectively, according to the beneficiary or payee Party, and shall not in
order to offset a reward or for other purposes. If unjustified delays by Party B
or handed over the money, should be forwarded to the delay in the amount of the
base, a daily two hundred dollars to pay liquidated damages; and constitutes
unlawful or criminal acts, should bear the corresponding legal responsibility.

 

8, Party B shall ensure that its employees comply with the conditions of China
Insurance Regulatory Commission, China Insurance Regulatory Commission with a
qualification certificate and insurance should be legal and business knowledge
training and professional ethics education and further education for employees
in accordance with laws and regulations. Sales of new products, Party B shall
ensure compliance "in the British life insurance products through the generation
of new marketing sales management approach" requirement, and strictly in
accordance with the "Sino-British life insurance products through the generation
of new marketing sales management approach" its management. Party shall ensure
that its employees show exhibition industry permits, work permits or practicing
certificates and other credentials when visiting customers sales, but also the
name of the insurance company shall inform the customer agent.

 

9, Party B, for this contract and any information from the party because of a
business relationship learned (including, but not limited to, party info,
insurance product information, customer information and other Party and other
information provided by the Party operation) are to be confidential, regardless
of whether the termination of this contract, and by written consent, Party B
shall not disclose to others or used for commercial purposes, but for the
exercise or protection of rights under this contract or by law are born for,
unless.

 



- 7 -

 

 

10, Party B should use and manage properly the use of a variety of documents and
materials provided by Party A, and shall, within 30 days of the remaining
documents and material return to Party A at the date of termination of this
contract.

 

11, Party B has the obligation to actively cooperate with Party A for its proxy
service status and management supervision and inspection.

 

12, Party B is obliged intact and promptly handed it to the party A obtained the
agent activity during the insurance contract and all documents and information
relating to.

 

13, Party B reserves the right to supervise and inspect the condition of the
provision of agency services, the basic situation of the customer has the right
to know and make the appropriate supervision and inspection, Party B must
cooperate.

 

Article 9 Termination

 

1. The contract is terminated due to the following circumstances, if any debt
repayment should be fulfilled first:

 

(1), If there is any fact that either party (including, but not limited to,
suspension of business, dissolution, bankruptcy law, etc.), or on the law
(including, but not limited to revoke the business license was being revoked,
ordered to close down or cancellation of a license) not running business, the
other party may immediately be made in writing to terminate this contract.

 

(2) When any party business has seriously deteriorated, the other party is
entitled to have 60 days advance written notice to the other to terminate this
contract, the expiration of 60 days notice of this contract shall be terminated.

 

(3) Any party to this contract before the expiration of the effective period of
60 days notice in writing to the other party not to renew the contract, the
contract on its expiry date of the validity period shall terminate.

 

(4), Party B agree that promised amount of responsibility for each contract
year, beginning with its annual life insurance premium income by total real
income of not less than RMB $ 0.6 million, and continues to not less than 70%.
Party A has the right to terminate this Contract if fail to achieve either
conditions. If such fails due to force majeure, Party A shall assist Party B
according to actual circumstance. Party A has the right to terminate this
Contract if the Party B fails to achieve the target set forth in above article.

 

2. After termination of this contract, either party shall pay shall pay the
amount owed to the other Party, within 30 days after termination of the
contract.

 



- 8 -

 

 

3. During the insurance agent process, if one of the following circumstances
happens, Party A reserves the right to terminate this contract, no agency
commission paid to the Party B and other related remuneration and claim damages
Party, constitutes a crime submit to judicial organs according to law:

 

1) concealment or fictional important information relating to the insurance
contract, or misleading sales;

 

2) unauthorized changes to the insurance provisions, arbitrarily raise or lower
insurance rates, selling fake insurance documents, or provide false evidence of
insurance contract parties;

 

3) in the insurance agency business fraud, breach of trust, forgery or Sike seal
of;

 

4) hinder the insured to perform the obligations or induce it does not perform
the obligations;

 

5) deceive the insured, the insured, the beneficiary or the party, or collusion
insured, the insured party to be deceived, the beneficiary or other third
parties;

 

6) misappropriation, interception, embezzlement insurance, insurance premiums or
surrender of gold;

 

7) alter or forge their own insurance contracts and related documents, forms,
product promotional materials, or fictitious insurance agency business or
fabricate surrender, taking a commission;

 

8) counterfeit insured, the insured signature;

 

9) in sales dividends, investment-linked, universal life insurance, and other
new products, the counterfeit insured reproduces the following statement: "I
have read the insurance policy, product brochures and insure prompt book, to
understand the features and benefits of this product policy uncertainty. "

 

10) issued by the insurance policy or unauthorized repair insurance contracts
issued;

 

11) replace or assist others to replace customers examination, forgery or modify
the medical report, but I knew examination of non-customer behavior truthfully
inform Party;

 

12) false claims;

 

13) participate in or abet influence customers to make the Party's reputation,
brand image and social behavior;

 

14)Other privileges beyond insurance agent or violation of state laws and
regulations, the relevant regulatory agencies regulatory requirements, the
provisions of this contract or Party, or damage to the party or the insured, the
insured acts, the beneficiary's interests.

 

4. Whether the contract for any reason and the dissolution or termination, shall
pay the agency commission to Party B, Party B is limited to the premium by
agents of the insurance contract before the dissolution or termination of this
contract has actually been received by the computing Party the agency
commission; after the dissolution or termination of this contract, for reasons
of insurance contract Party agents, regardless of the dissolution or termination
of this contract in the future whether to pay the corresponding premium, Party B
has the right to require payment of any agency procedures continue to Party
fees. But except for rescission or termination of this contract, the two sides
had signed an insurance contract renewal services and corresponding compensation
payment standard to reach a supplementary agreement

 



- 9 -

 

 

5. Party B, after the termination of this contract, continue the operation
(refer to their insurance agent license and business license is still valid,
continue to operate the insurance agency business), and the two sides signed the
"insurance agency business cooperation contract termination agreement (a)", the
Party continues providing customers to Party policy renewal insurance services
(including but not limited to the timely payment of premiums to remind
customers, customer visits, assisting customers for policy changes to help
customers apply for claims, claims guidance, customer complaints and complaints
handling and other after-sales consulting services.

 

5. Remuneration Paid to Party B will be limited to the life insurance in the
first year and renewal commissions annual service fee. The payment regarding the
insurance policies will be made by Party A and Party A has the right to offset
any unpaid amount plus interest owed by Party B.

 

6. Party B, in the termination of this contract, the two sides signed the
"insurance agency business cooperation termination agreement, the Party has in
fact not (such as closure, dissolution, is revoked, is declared bankrupt, etc.)
or upon the law not (if a legal person under license or business license
withdrawn or revoked), the Party can be made in writing immediately lift the
"termination of the insurance agency business cooperation agreement.

 

7. Party A is entitled to recover the full insurance policy contract which is
terminated before the original contract and not in accordance with the life
insurance agent (agency) fee payment approach" to pay money not paid the first
year, such as commissions, sales bonuses, monthly performance bonuses, year-end
bonuses, commissions and renewal, renewal annual service allowance, bonus rates
continued agency agreed to pay Party. Party policy has been to attract all the
post-service transfer back all Party B should compensate losses caused to the
owner.

 

8. Either party agreed to terminate this contract in accordance with the law or
the contract, the contract will be terminated when the notice served on the
other party to terminate the contract, but the contract for contract
termination, except as otherwise agreed upon time. Either by courier service, by
registered letter, or other forms of delivery record of sending notice of the
termination of the contract, the contract at the end of the notice delivered to
the address shown on page or the other depending on the other party written
notice of change of address shall be deemed served.

 

Article 9 General Provisions

 

1.Any matters not agreed in this Contract, the relevant provisions of the
relevant laws and regulations or state insurance regulators will be applied or
both parties agree to sign separate agreement. This Agreement, including all
appendices and attachments hereto, constitutes the complete and exclusive
understanding and agreement between the parties regarding its subject matter and
supersedes all prior or contemporaneous agreements or understandings, whether
written or oral, relating to its subject matter.

 

2.The notifying in this contract shall be sent to the address shown in the
contract in writing or according to the other party written notice of change of
address.

 

3.When the contract is signed, Party B should provide a copy of the relevant
certificates of insurance agent license, business license, legal license,
organization code certificate, etc. to the Party A for the record. If there is a
change in the license contract period, Party B shall immediately seized a new
certificate and a copy of the memorandum sent to the Party A. Without the
written consent of the other party, either party shall not assign or transfer
its rights or obligations based born of this contract.

 



- 10 -

 

 

4.Due to disputes arising from this contract, the two parties through friendly
consultation, negotiation fails, either party shall have the right to sue in the
local people's court.

 

5.This Contract will be executed in four copies; two for each party.

 

January 1st, 2015

 



- 11 -

